Dismissed and Memorandum Opinion filed October 4, 2012.




                                        In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00802-CR

                         BRUCE LEE TAYLOR, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 339th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1303055


                  MEMORANDUM                        OPINION

      Appellant entered a guilty plea to aggravated robbery. In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced appellant on
July 26, 2012, to confinement for thirty years in the Institutional Division of the Texas
Department of Criminal Justice. Appellant filed a pro se notice of appeal. We dismiss the
appeal.

      The trial court entered a certification of the defendant’s right to appeal in which
the court certified that this is a plea bargain case, and the defendant has no right of
appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the
record on appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                     PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                            2